DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.

Response to Amendment
This action is in response to the remarks entered on 04/04/2022.
Claims 1-4, 6, 8-13 & 16-21 are pending in the instant application.
Claims 1, 3, 8 & 10 are amended.
Claim 5, 7 & 14-15 are cancelled.
Claims 2, 4, 6, 9 & 11-12 are withdrawn from consideration.

Response to Arguments
Applicant's remarks filed 04/04/2022, pages 7-8, regarding the rejection of claims 1 & 3 under 35 USC 102(a)(1) have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (US 2016/0021393 A1) (hereinafter Zhang) and Park et al. (WO 2018/056603 A1) (hereinafter Park) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 1 & 3, wherein the claims are now addressed by the combination of Zhang and Park for the reasons as outlined below.

Applicant’s remarks filed 04/04/2022, page 8, with respect to the rejection of dependent claims 8, 10, 13 & 16-23 under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Zhang and Park disclose claims 1 & 3. Therefore claims 8, 10, 13 & 16-23 are also rejected for the similar reasons as outlined below. 

Claim Objections
Claim 21 is objected to because of the following informalities: the preamble states that it is dependent of the method of claim 20, when claim 20 is rather an apparatus claim. Appropriate correction is required.
For purposes of examination, the Examiner examines the claim as dependent on claim 20 as an apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8, 13, 16 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0021393 A1) (hereinafter Zhang) in view of Park et al. (WO 2018/056603 A1) (hereinafter Park).

Regarding claim 1, Zhang discloses a method for coding a block of video data [Paragraph [0002], Video coding], comprising:
determining whether a motion prediction mode is a temporal prediction mode comprising one of an advanced temporal motion vector prediction (ATMVP) mode, a spatial temporal motion vector prediction (STMVP) mode or a frame rate up conversion (FRUC/unilateral) mode [Paragraph [0017]-[0018], Determine whether current coding unit is to be encoded in non-merge mode, Advanced Motion Vector Predictor (AMVP) mode, reading as temporal prediction mode comprising one of ATMVP mode];
determining an illumination compensation indicator for the block of video data [Paragraph [0016] & [0023], illumination compensation flag incorporated for current coding unit is signaled] based on one of
predicting the illumination compensation indicator for the block of video data if said determined motion prediction mode is one of the ATMVP mode, STMVP mode or FRUC/unilateral temporal prediction mode [Paragraph [0029], If the current CU is coded in non-Merge mode (AMVP mode), ic_flag is only signaled when the current reference picture is an inter-view reference picture]; or
using a corresponding illumination compensation indicator of a predictor block as the illumination compensation indicator of the block of video data if said
determined motion prediction mode is not one of the ATMVP mode, STMVP mode or
FRUC/unilateral mode [Paragraph [0029], ic_flag is always signaled when one or more PUs in the current CU are coded in Merge mode, as not ATMVP, STMVP, or FRUC/unilateral modes]; and
coding the block of video data based on the illumination compensation indicator [Paragraph [0046], an illumination compensation flag for the current coding unit is incorporated in a bitstream when the illumination compensation is enabled and the current coding unit is processed].
However, Zhang does not explicitly disclose predicting the illumination compensation indicator for the block of video data from illumination compensation indicators associated with one or more spatial neighbors of the block of video data if said determined motion prediction mode is one of the ATMVP mode, STMVP mode or FRUC/unilateral temporal prediction mode.
Park teaches of predicting the illumination compensation indicator for the block of video data from illumination compensation indicators associated with one or more spatial neighbors of the block of video data if said determined motion prediction mode is one of the ATMVP mode, STMVP mode or FRUC/unilateral temporal prediction mode [Paragraph [118] & [134]-[0138], Figs. 5-9 & 11, an illumination compensation parameter for current block is determined through IC parameters including second peripheral reference samples, being to the left and upper neighborhood boundary samples of current block, as one or more spatial neighbors of current block, for interprediction mode (e.g., MVP mode, as ATMVP mode)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate and implement the illumination compensation parameter derivation process as taught in Park as above, to  efficiently deriving a parameter for illuminance compensation while reducing the data amount of additional information for illuminance compensation (Park, Paragraph [7]).

Regarding claim 3, apparatus claim 3 is drawn to the apparatus using / performing the same method as claimed in claim 1. Therefore apparatus claim 3 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.
Furthermore, Zhang discloses of a memory, and a processor, configured to perform: motion compensating a block of video data [Paragraph [0046]-[0050], Processors running software code from computer memory, RAM or DRAM for implementing video motion compensation]. 

Regarding claim 8, Zhang and Park disclose the method of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Park teaches wherein the block of video data comprises a plurality of sub-blocks [Paragraph [78]-[80], Fig. 3, Dividing CU into sub-CUs using QTBT syntax information] and the illumination compensation indicator for a sub-block of the block of video data is determined based on two immediate spatial neighbors of the sub-block [Paragraph [103]-[118], Figs. 5-6, an illumination compensation parameter for current block is determined through IC parameters including spatial neighbors, being the left and upper neighborhood boundary samples of current block, as one or more spatial neighbors of current block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate and implement the illumination compensation parameter derivation process as taught in Park as above, to efficiently deriving a parameter for illuminance compensation while reducing the data amount of additional information for illuminance compensation (Park, Paragraph [7]).

Regarding claim 13, Zhang and Park disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang discloses of a non-transitory computer readable medium containing data content generated, for playback using a processor [Paragraph [0046]-[0050], computer memory, RAM or DRAM used to retrieve coded data].

Regarding claim 16, apparatus claim 16 is drawn to the apparatus using / performing the same method as claimed in claim 8. Therefore apparatus claim 16 corresponds to method claim 8, and is rejected for the same reasons of obviousness as used above.

Regarding claim 22, Zhang and Park disclose the method of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang discloses wherein the illumination compensation indicator indicates whether illumination compensation is activated or deactivated for the block of video data [Paragraph [0005], Whether to apply IC or not is decided at the coding unit (CU) level, and an IC flag is coded to indicate whether IC is enabled at the CU level].

Regarding claim 23, apparatus claim 23 is drawn to the apparatus using / performing the same method as claimed in claim 22. Therefore apparatus claim 23 corresponds to method claim 22, and is rejected for the same reasons of obviousness as used above.

Claims 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0021393 A1) (hereinafter Zhang) and Park et al. (WO 2018/056603 A1) (hereinafter Park) in view of Liu et al. (US 2016/0366415 A1) (hereinafter Liu)

Regarding claim 10, Zhang and Park disclose the method of Claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Park teaches wherein the block of video data comprises a plurality of sub-blocks [Paragraph [78]-[80], Fig. 3, Dividing CU into sub-CUs using QTBT syntax information] and the illumination compensation indicator is derived from a neighboring block [Paragraph [103]-[118], Figs. 5-6, an illumination compensation parameter for current block is determined through IC parameters including spatial neighbors, being the left and upper neighborhood boundary samples of current block, as one or more spatial neighbors of current block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate and implement the illumination compensation parameter derivation process as taught in Park as above, to  efficiently deriving a parameter for illuminance compensation while reducing the data amount of additional information for illuminance compensation (Park, Paragraph [7]).
However, neither Zhang nor Park teach the illumination compensation indicator is derived from a neighboring block and used for all sub-blocks of the block of video data.
Liu teaches of the illumination compensation indicator is derived from a neighboring block and used for all sub-blocks of the block of video data [Paragraph [0148], IC parameters of the CU, PU, and/or block is copied from the IC parameters of the neighboring block indicated by the merge index, Paragraph [0167]-[0174], IC parameters may be derived based on the neighboring samples of the current region and the neighboring samples of the reference region, and then applied to the reference region (creating an IC-reference region)]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate and implement the illumination compensation parameter derivation process as taught in Liu as above, to provide additional techniques to handle local illumination variation, and may not require IC flags to be explicitly signaled in certain situations, thereby increasing coding efficiency (Liu, Paragraph [0136]).

Regarding claim 17, apparatus claim 17 is drawn to the apparatus using / performing the same method as claimed in claim 10. Therefore apparatus claim 17 corresponds to method claim 10, and is rejected for the same reasons of obviousness as used above.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0021393 A1) (hereinafter Zhang) and Park et al. (WO 2018/056603 A1) (hereinafter Park) in view of Coban et al. (US 2013/0083853 A1) (hereinafter Coban).

Regarding claim 18, Zhang and Park disclose the method of Claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore, Park teaches of the sub-block [Paragraph [78]-[80], Fig. 3, Dividing CU into sub-CUs using QTBT syntax information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate and implement the illumination compensation parameter derivation process as taught in Park as above, to  efficiently deriving a parameter for illuminance compensation while reducing the data amount of additional information for illuminance compensation (Park, Paragraph [7]).
However, Zhang and Park do not disclose further comprising merging motion vectors for the two immediate spatial neighbors for the sub-block.
Coban teaches of further comprising merging motion vectors for the two immediate spatial neighbors for the sub-block [Paragraph [0074], Fig. 4B, the motion vector predictor candidates may include combinations of motion vectors for two or more of the neighboring blocks, e.g., an average of the two or more motion vectors].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate the motion vector combining techniques in Coban, to increase signaling efficiency (i.e., fewer bits), thus improving video coding efficiency (Coban, Paragraph [0072]-[0073]). As shown above, all of the limitations are known, they can be applied to a known method or device to yield a predictable result of adding a combined merging block candidate to a candidate list that is combined/derived through averaging of two merging candidates.

Regarding claim 19, Zhang, Park, and Coban disclose the method of Claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore Park teaches of a sub-block [Paragraph [78]-[80], Fig. 3, Dividing CU into sub-CUs using QTBT syntax information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate and implement the illumination compensation parameter derivation process as taught in Park as above, to  efficiently deriving a parameter for illuminance compensation while reducing the data amount of additional information for illuminance compensation (Park, Paragraph [7]).
However, Zhang and Park do not explicitly disclose wherein merging the motion vectors for the two immediate spatial neighbors for the sub-block comprises averaging the motion vectors for the two immediate spatial neighbors for the sub-block.
Coban teaches wherein merging the motion vectors for the two immediate spatial neighbors for the sub-block comprises averaging the motion vectors for the two immediate spatial neighbors for the sub-block [Paragraph [0074], Fig. 4B, the motion vector predictor candidates may include combinations of motion vectors for two or more of the neighboring blocks, e.g., an average of the two or more motion vectors].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to integrate the motion vector combining techniques in Coban, to increase signaling efficiency (i.e., fewer bits), thus improving video coding efficiency (Coban, Paragraph [0072]-[0073]). As shown above, all of the limitations are known, they can be applied to a known method or device to yield a predictable result of adding a combined merging block candidate to a candidate list that is combined/derived through averaging of two merging candidates.

Regarding claims (20-21), apparatus claims (20-21) are drawn to the apparatus using / performing the same method as claimed in claims (18-19). Therefore apparatus claims (20-21) correspond to method claims (18-19), and are rejected for the same reasons of obviousness as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487